Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 1 of 55




                               EXHIBIT B-1
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 2 of 55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 3 of 55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 4 of 55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 5 of 55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 6 of 55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 7 of 55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 8 of 55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 9 of 55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 10 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 11 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 12 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 13 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 14 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 15 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 16 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 17 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 18 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 19 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 20 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 21 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 22 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 23 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 24 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 25 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 26 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 27 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 28 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 29 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 30 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 31 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 32 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 33 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 34 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 35 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 36 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 37 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 38 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 39 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 40 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 41 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 42 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 43 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 44 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 45 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 46 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 47 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 48 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 49 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 50 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 51 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 52 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 53 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 54 of
                                      55
Case 1:19-cv-01946-WJM-MEH Document 56-2 Filed 10/21/19 USDC Colorado Page 55 of
                                      55
